EXHIBIT 10.2 [Letterhead of BCB Community Bank] May 10, 2012 Thomas Coughlin, Chief Operating Officer BCB Community Bank 104-110 Avenue C Bayonne, NJ 07002 RE: BCB COMMUNITY BANK/THOMAS COUGHLIN/EMPLOYMENT AGREEMENT Dear Tom: Pursuant to the vote of the Board of Directors ("Board") of BCB Community Bank ("BCB") at last night's Board meeting, please be advised that the Board, pursuant to Section 2(a) of the Employment Agreement between BCB Community Bank and Thomas Coughlin, dated as of July 6, 2010 ("Agreement"), has elected not to extend the term of the Agreement, and hereby gives you written notice of its non-renewal of the Agreement. Thank you. Very truly yours, /s/ John J. Brogan, Esq. JOHN J. BROGAN, ESQ. GENERAL COUNSEL BCB COMMUNITY BANK INTER-OFFICE DELIVERY JBrogan/server/Executive Agreements.Letter to Tom Coughlin.5.10.12
